Citation Nr: 1045702	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right lower leg 
and/or right foot disorder, to include as aggravation of a 
preexisting condition.

2.  Entitlement to an effective date prior to June 21, 2005, for 
the grant of service connection for posttraumatic stress disorder 
(PTSD) with major depressive disorder.

3.  Entitlement to an initial rating in excess of 30 percent for 
PTSD with major depressive disorder, to include entitlement to a 
total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO in October 2010, and a 
transcript of such hearing has been associated with the claims 
file.

The Veteran also appealed from the initial denial of service 
connection for PTSD and depression, as well as for bilateral 
hearing loss and tinnitus.  However, service connection was 
granted for all of these disabilities in a September 2007 rating 
decision, with PTSD and major depressive disorder granted as one 
disability.  The Veteran has not further appealed any issues with 
respect to the issues of hearing loss or tinnitus.  As such, 
these issues are no longer before the Board. 

The Board notes that the RO denied entitlement to a TDIU as 
separate from the appropriate initial rating for PTSD with major 
depressive disorder, and the Veteran did not separately appeal 
from the denial of a TDIU.  See September 2008 and September 2009 
rating decisions.  However, the Veteran has asserted during the 
course of this appeal that he is unemployable due primarily to his 
PTSD.  When evidence of unemployability is submitted during the 
course of an appeal from an assigned disability rating, a claim 
for entitlement to a TDIU will be considered "part and parcel" 
of the claim for benefits for the underlying disability.  In such 
cases, a request for a TDIU is not a separate "claim" for 
benefits but, rather, is an attempt to obtain an appropriate 
disability rating, either as part of the initial adjudication of a 
claim or as part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the Board 
has jurisdiction over the issue of entitlement to a TDIU as part 
of the claim for an increased rating for PTSD with major 
depressive disorder, and this issue has been recharacterized as 
stated above.

The Board further notes that the RO only adjudicated the claim 
for a right lower leg disorder.  However, it is clear from the 
Veteran's statements during the course of the appeal that he also 
believes that his current right foot disorder, which affects the 
same body part or system, is related to service based on the same 
injury or aggravation.  See Brokowski v. Shinseki, 23 Vet. App. 
79 (2009) (the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, including reference to a specific body part or system or a 
description of symptoms, as well as the other information of 
record); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the issue on appeal has been recharacterized as stated 
above to accurately reflect the claimed disabilities.  

The issue of service connection for a right lower leg and/or 
right foot disorder, to include as aggravation of a preexisting 
condition, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is not clear evidence of any administrative 
irregularity by the RO, and VA received no communication from the 
Veteran or his representative that constitutes a formal claim or 
may be construed as an informal claim for service connection for 
PTSD with major depressive disorder prior to June 21, 2005. 

2.  Throughout the course of the appeal, the Veteran's PTSD with 
major depressive disorder has manifested by occupational and 
social impairment due to symptoms of frequent depression and 
anxiety not affecting the ability to function independently, 
chronic sleep impairment with nightmares, flashbacks, diminished 
interest in previously enjoyable activities, suspiciousness or 
hypervigilance, exaggerated startle response, mild memory loss and 
difficulty concentrating, easy anger and irritability without 
periods of violence, occasional isolation, emotional numbing, 
avoidance of war-related topics, occasional mild impairment of 
judgment and insight, and required medication; with no evidence of 
flattened affect, abnormal speech pattern, impaired thought 
processes or communication, obsessional rituals that interfere 
with routine activities, panic attacks more than once a week, 
disorientation, delusions, hallucinations, suicidal ideation, 
persistent danger of hurting self or others, neglect of personal 
appearance or hygiene, inability to perform activities of daily 
living, or lack of effective relationships; most nearly 
approximating a 30 percent disability rating.

3.  The Veteran is service-connected for PTSD with major 
depressive disorder at 30 percent, tinnitus at 10 percent, and 
bilateral hearing loss at 0 percent, with a combined disability 
rating of 40 percent and, the weight of the evidence does not 
reflect that he is unemployable due solely to his service-
connected disabilities, to include PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 21, 2005, 
for the grant of service connection for PTSD with major 
depressive disorder have not been met.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2010); 
38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400 (2010).

2.  The criteria for an initial rating in excess of 30 percent for 
PTSD with major depressive disorder, to include entitlement to a 
TDIU, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 
4.7, 4.10, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations require VA to provide claimants with notice and 
assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
However, where service connection has been granted and an initial 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven.  In such cases, the intended purpose of the VCAA notice 
has been fulfilled and no additional notice is required as to 
downstream issues, including the rating and effective date.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claims of entitlement to an earlier effective 
date for PTSD with major depressive disorder and an increased 
rating for such disability, to include a TDIU, arise from his 
disagreement with the initial rating and effective date assigned 
following the grant of service connection in September 2007.  The 
Veteran was provided with adequate VCAA notice as to his service 
connection claim, including the criteria to establish a disability 
rating and an effective date, prior to the rating decision at 
issue.  See November 2005 and September 2007 letters.  He was also 
notified of the criteria to establish entitlement to a TDIU in 
February 2008.  To the extent that this additional notice was 
required, the timing defect was cured by the subsequent 
readjudication of the claims for an increased rating and a TDIU.  
See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Moreover, the undersigned Veterans Law Judge advised the Veteran 
of the criteria necessary to substantiate his claims at the 
October 2010 hearing.  The Veteran has also not alleged any 
prejudice as a result of any possible notice defects.  Therefore, 
no additional VCAA notice is required.  

With regard to the duty to assist, the Veteran's service 
treatment records, post-service VA and private treatment records, 
and records pertaining to his disability benefits from the Social 
Security Administration (SSA) have been obtained and considered.  
Further, the Veteran was afforded VA mental health examinations 
in July 2007 and March 2009.  Neither the Veteran nor his 
representative have argued that such examinations are inadequate 
for rating purposes, and a review of the examination reports 
reveals no inadequacies.  

Concerning post-service treatment, the Board notes that records 
from a private mental health provider, Dr. E, have not been 
obtained.  While there is a January 2005 letter from this 
provider, the Veteran reported receiving continued medication and 
treatment from this provider at a May 2006 VA treatment session.  
Further, the most recent VA treatment records in the claims file 
are dated in October 2009, and the Veteran reported continued 
treatment after that date.  However, there is no indication that 
any of these outstanding treatment records would provide any 
further support for the Veteran's claim, or that he has been 
prejudiced by their absence.  

Specifically, the medical evidence includes private and SSA 
records dated from December 2002 through June 2005, VA treatment 
records dated from March 2006 through August 2006 and from 
February 2008 through October 2009, and VA mental health 
examinations dated in July 2007 and March 2009.  The Veteran also 
described both his past and current symptoms in detail at the 
October 2010 hearing, stating that his symptoms have improved 
with medications.  Additionally, the Veteran did not provide any 
further medical evidence in support of his claim after the 
hearing, to include a statement from his VA provider, even though 
he requested and was allowed an additional 30 days to do so.  As 
discussed below, the lay and medical evidence of record are 
generally consistent throughout the course of the appeal as to 
the Veteran's mental health symptoms.  Moreover, the Veteran has 
not requested or authorized VA to obtain any outstanding private 
treatment records, despite being notified to do so.  As such, the 
Board finds that the Veteran has not been prejudiced by the 
absence of any outstanding VA or private treatment records.  

With regard to the Veteran's SSA disability benefits, records 
contained on a CD have been printed out and associated with the 
claims file, and the RO indicated in the March 2008 statement of 
the case that such records were  reviewed.  While it appears that 
all pertinent medical records were obtained, the SSA decision 
itself is not of record.  However, there is no indication that 
such document would provide any further support for the Veteran's 
claim, as the evidence includes the SSA report indicating the 
primary and secondary diagnoses for which the Veteran was granted 
disability benefits, as well as an April 2005 evaluation for SSA 
purposes.  Further, SSA's determination as to the existence or 
degree of disability is not binding upon VA.  As such, the Board 
finds that the Veteran has not been prejudiced by the absence of 
SSA's actual decision concerning disability.  

For the foregoing reasons, the Board finds that the medical 
evidence of record is sufficient to decide the Veteran's claims.  
In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  VA has satisfied its duties to inform and assist the 
Veteran at every stage, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceedings.  
Therefore, he will not be prejudiced by a decision on the merits 
of his claims.

II. Analysis

Effective Date

The Veteran asserts that he is entitled to an effective date 
prior to June 21, 2005, for the grant of service connection for 
PTSD with major depressive disorder.  He states that he submitted 
a claim in early December 2004, and he followed up in March or 
April 2005 because he hadn't heard anything.  At that time, the 
Veteran states that he learned through VA's 1-800 number that he 
had been reported as deceased, and his claim was no longer being 
processed.  The Veteran believes that this was due to a mix-up 
with SSA records.  The Veteran states that his representative was 
told that he would have to file another claim, which they did by 
fax on June 21, 2005.  This later date was assigned as the 
effective date for the grant of service connection.  See, e.g., 
October 2007 notice of disagreement, October 2010 hearing 
transcript. 

In general, the effective date of an evaluation and award based 
on an original claim, a claim reopened after final disallowance, 
or a claim for increase is the date the claim is received or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  A "claim" is defined broadly to 
include a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an 
application for VA compensation must generally be a specific 
claim in the form prescribed by the VA Secretary, i.e., VA Form 
21-526.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  
However, any communication or action received from the claimant 
or certain specified individuals on the claimant's behalf which 
indicates an intent to apply for a VA benefit, and identifies the 
benefit sought,  may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  

In this case, the first documentation in the claims file of an 
intent to seek service connection for PTSD or major depressive 
disorder is in the form of a fax received from the Veteran's 
representative on June 21, 2005.  In the fax cover page, the 
representative stated that the Veteran filed for service 
compensation and no claim was being processed, the Veteran was 
deceased per the 1-800 number but was not actually deceased, and 
requested the RO to process the claim as soon as possible.  The 
representative attached a VA Form 21-526 requesting service 
connection for conditions including PTSD that is signed and dated 
December 9, 2004.  There is no original, signed claim form in the 
claims file, and there is no documentation of any prior 
communication from the Veteran or his representative concerning 
this matter.

The Board notes that the Veteran is competent to report that he 
filed his initial claim for service connection for PTSD in early 
December 2004, as this issue is factual in nature.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  However, the Board finds 
his statements to this effect to be not credible.  In this 
regard, the Board acknowledges that the Veteran's statements are 
consistent with the date of the signature on the faxed claim 
received on June 21, 2005, as well as with the representative's 
statement in the fax cover page.  Nevertheless, these individuals 
both have some bias in favor of the Veteran, and their statements 
are inconsistent with the lack of any evidence prior to the June 
2005 fax to corroborate the Veteran's assertions.  For example, 
there is no letter from the RO to the Veteran's last known 
address indicating that his claim was no longer being processed 
because he had been reported deceased, no verification from SSA 
that he had been reported deceased at that time, and no notation 
from the RO as to the Veteran's representative contacting them 
regarding the claim.  Moreover, under the presumption of 
regularity, public officers (including VA employees) are presumed 
to have properly discharged their official duties, in the absence 
of clear evidence to the contrary.  See Johnson v. Shinseki, 23 
Vet. App. 344, 348 (Vet. App. 2010); Miley v. Principi, 366 F.3d 
1343, 1347 (Fed. Cir. 2004); Baldwin v. West, 13 Vet. App. 1, 6 
(1999).  This burden has simply not been met in this case.  

As such, the weight of the evidence reflects that no 
communication was received from the Veteran or his representative 
that constitutes a formal claim or may be construed as an 
informal claim for service connection for PTSD with major 
depressive disorder prior to June 21, 2005.  The Board notes that 
the evidence of record includes mental health treatment records 
dated prior to June 21, 2005, and that treatment records may 
constitute an informal claim for VA compensation in certain 
cases.  See 38 C.F.R. § 3.157(b).  However, such regulation only 
applies where service connection has already been granted, or 
where service connection has been denied as not being compensably 
disabling.  See Lalonde v. West, 12 Vet. App. 377, 382-83 (1999); 
MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  
Neither of these circumstances is present in this case.  

Accordingly, the correct date for the grant of service connection 
for PTSD with major depressive disorder is June 21, 2005, the 
date on which the Veteran's service connection claim for such 
disability was received.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Therefore, the claim for an earlier effective date must 
be denied.

Disability Rating

The Veteran seeks an initial rating in excess of 30 percent, to 
include a TDIU, for his service-connected PTSD with major 
depressive disorder.  Disability ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt as to the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3; see also 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In determining the propriety of the initial rating assigned after 
a grant of service connection, the evidence since the effective 
date of the grant of service connection must be evaluated and 
staged ratings must be considered.  Staged ratings are appropriate 
when the evidence establishes that the claimed disability 
manifested symptoms that would warrant different ratings for 
distinct time periods during the course of the appeal.  Fenderson 
v. Brown, 12 Vet. App. 119, 126-127 (1999).

Evaluation of a mental disorder requires consideration of the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the veteran's capacity for adjustment 
during periods of remission.  Evaluations will be assigned based 
on all evidence of record that bears on occupational and social 
impairment, rather than solely on an examiner's assessment of the 
level of disability at the moment of the examination.  The extent 
of social impairment shall also be considered, but an evaluation 
may not be assigned based solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  Under 38 C.F.R. § 4.130, all 
service-connected mental health disabilities are rated pursuant to 
the General Rating Formula for Mental Disorders.  

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are: 
 
Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships. 
 
The criteria for a 70 percent rating are: 
 
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships. 
 
The criteria for a 100 percent rating are: 
 
Total occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name. 
 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

In addition to the symptoms listed in the rating schedule, VA must 
consider all symptoms that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan 
v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides 
for a global assessment of functioning (GAF), a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  The GAF 
score is not conclusive of the degree of impairment for VA 
purposes but, rather, must be considered together with all 
evidence of record.  See 38 C.F.R. § 4.126.  

Here, the Veteran asserts that his PTSD symptoms warrant a rating 
in excess of 30 percent, to include a TDIU.  He reasons that he 
recently divorced after 24 years of marriage, which he believes 
was due in large part to his PTSD symptoms.  He further reasons 
that he had to retire from his employment of nearly 30 years 
because he could no longer handle the stresses of the job and 
working with others due to his PTSD symptoms and medications.  The 
Veteran points to his award of SSA disability benefits, and a 
statement by a previous private mental health provider that he 
should retire due to his PTSD symptoms.  The Veteran disputes that 
his symptoms are "under control" with medications, stating that 
it is not "normal" to be on medications and that the medications 
only help him to sleep.  See, e.g., October 2007 notice of 
disagreement, April 2008 substantive appeal, December 2008 
statement.  

The Veteran summarized his past and current symptoms at the 
October 2010 hearing.  In particular, he testified that he became 
unable to work in his previous position in commercial banking due 
to memory and concentration problems, and a private mental health 
provider, Mr. T, advised him to retire.  The Veteran stated that 
he was "on the edge of suicide" at that point, and Mr. T told 
him that he may have needed hospitalization if he continued 
working.  He has not applied for any new employment and was 
granted SSA disability benefits in 2005.  The Veteran testified 
that things were different before he stated taking psychiatric 
medications, which made it to where he can tolerate his symptoms.  
Specifically, he stated that he used to avoid sleeping, but his 
medications decreased his nightmares to a point where he could try 
to sleep, although he still has some insomnia.  The Veteran also 
stated that he used to walk the perimeter of the house because he 
was up all the time at night, but he doesn't really do that 
anymore.  He stated that some things can "set me off," but he 
now understands the reaction and it doesn't stay with him long, 
due to counseling.  The Veteran reported that he lives with his 
older son and grandson, and he has gotten reconnected with some 
out-of-state relatives.  He also reported that he is no longer 
bothered much by shopping or being in crowds, and is able to go to 
the store without problems as long as he has a list.  The Veteran 
continues to receive VA mental health treatment through individual 
and group therapy, as well as medications.  

The medical evidence of record is generally consistent with the 
Veteran's lay statements as to the observable symptoms of his 
disability.  Specifically, VA, SSA, and private records reflect 
frequent depression and anxiety throughout the appeal, but there 
is no indication that the Veteran's ability to function 
independently has been affected.  He has also had chronic sleep 
impairment with nightmares and flashbacks, although these symptoms 
have decreased with continuous medication.  The Veteran has had 
diminished interest in previously enjoyable activities, occasional 
isolation, and emotional numbing, with few hobbies and only one 
close friend.  He has been easily angered and irritated, as well 
as suspicious or hypervigilant, with an exaggerated startle 
response and avoidance of war-related topics.  These symptoms have 
also improved with medication, as well as individual and group 
therapy sessions.  While the Veteran was arrested and held for 
several hours on domestic assault charges in April 2005, there is 
no indication of any violent outbursts or any persistent danger to 
himself or others during the period on appeal.  The Veteran has 
manifested objective mild memory loss and difficulty 
concentrating, as well as occasional mild impairment of judgment 
and insight.  While there is evidence of suicidal thoughts in the 
past, including fleeting thoughts as late as December 2004, the 
Veteran denied any suicidal ideation or intent throughout the 
period on appeal.  Although the Veteran's long-term marriage ended 
in 2005 due to financial strain and PTSD symptoms, he has 
maintained close relationships with family members, including 
several who live with him, and he has reconnected with several 
out-of-town relatives.  There is no evidence of flattened affect, 
abnormal speech pattern, impaired thought processes or 
communication, obsessional rituals that interfere with routine 
activities, panic attacks more than once a week, disorientation, 
delusions, hallucinations, neglect of personal appearance or 
hygiene, or inability to perform activities of daily living.  See 
January 2005 treatment record from private psychiatrist Dr. E, 
April 2005 SSA evaluation, treatment records from private LCSW Mr. 
T dated through June 2005, VA treatment records dated from May 
2006 through July 2009, July 2007 and March 2009 VA examination 
reports.

Consistent with the above-described symptomatology, the Veteran's 
GAF scores throughout the appeal have ranged from 52 to 75.  See 
May 2006, December 2008, and January 2009 VA treatment records; 
July 2007 and May 2009 VA examination reports.  The Board notes 
that a GAF score of 71 to 80 indicates symptoms that are transient 
and expectable reactions to psychosocial stressors and cause no 
more than slight impairment in social, occupational, or school 
functioning.  A GAF score of 61 to 70 indicates that the examinee 
has some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships. A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or coworkers).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).

The Board acknowledges that the evidence of record also reflects 
some symptoms that are contemplated by ratings in excess of 30 
percent for mental health disability, such as mild memory 
impairment and  occasional mild impairment of judgment or insight.  
However, considering all lay and medical evidence together, the 
Board finds that the Veteran's overall disability picture for PTSD 
with major depressive disorder reflects mild to moderate 
impairment of social and occupational functioning, and most nearly 
approximates a 30 percent disability rating.  See 38 C.F.R. § 4.7.  

Accordingly, the criteria for an initial schedular rating in 
excess of 30 percent for PTSD with major depressive disorder have 
not been met.  In making such determination, the Board has 
considered all potentially applicable diagnostic codes, and finds 
no basis upon which to assign an evaluation in excess of the 
ratings assigned herein for the Veteran's PTSD with major 
depressive disorder under any alternate code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, the Board 
finds that staged ratings are not appropriate, as the 
manifestations of such disability have remained relatively stable 
throughout the course of the appeal, and any increase in his 
symptoms is not sufficient to warrant a higher rating.  See 
Fenderson, 12 Vet. App. at 126-127.

The Board has also considered whether this case should be referred 
for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted under such 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).  Here, there are no symptoms of the Veteran's PTSD with 
major depressive disorder that are not addressed by the rating 
schedule, and the rating criteria reasonably describe his 
disability level and symptomatology.  As such, the rating schedule 
is adequate to evaluate the Veteran's disability picture.  
Therefore, it is unnecessary to determine whether there are any 
related factors such as hospitalization or interference with 
employment.  Further, it is unnecessary to refer this case for 
consideration of an extra-schedular rating.  See id. (stating that 
analysis under 38 C.F.R. § 3.321(b)(1) involves a three-step 
inquiry, and extra-schedular referral is necessary only if 
analysis under the first two steps reveals that the rating 
schedule is inadequate to evaluate the claimant's disability 
picture and that such picture exhibits such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

The Board will now address entitlement to a TDIU.  A total 
disability rating may be granted where the schedular rating is 
less than 100 percent if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Generally, to be eligible for a TDIU, the 
following percentage thresholds must be met: if there is only one 
service-connected disability, it shall be ratable at 60 percent or 
more; if there are two or more service-connected disabilities, 
there must be at least one disability rated at 40 percent or more 
and sufficient additional disabilities to bring the combined 
overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  However, if these threshold criteria are not met, but 
the evidence reflects that a veteran is unemployable by reason of 
service-connected disabilities, the case must be submitted to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration of a TDIU.  38 C.F.R. § 4.16(b).  

Here, the Veteran is currently service-connected for PTSD with 
major depressive disorder at 30 percent, tinnitus at 10 percent, 
and bilateral hearing loss at 0 percent, with a combined 
disability rating of 40 percent.  As such, he does not meet the 
schedular threshold percentage criteria for a TDIU.  Furthermore, 
the weight of the evidence does not reflect that the Veteran is 
unemployable due solely to his service-connected disabilities, to 
include PTSD with major depressive disorder.  Rather, he reported 
on several occasions, including at the October 2010 hearing, that 
he retired from a very stressful career in the banking industry 
due to a merger or down-sizing, in addition to his mental health 
symptoms.  Additionally, records from SSA reflect that the Veteran 
was deemed unemployable due to his mental health disability as 
well as physical disabilities that are not service-connected.  See 
May 2005 SSA report (noting secondary diagnosis of disorders of 
the muscle, ligament, and fascia); see also April 2005 SSA 
evaluation (diagnosing sleep disorder, PTSD, depression, bilateral 
carpal tunnel syndrome, history of chronic sinusitis, 
hypothyroidism, history of left arthroscopic knee surgery, and 
history of right thumb trigger finger surgery). 

The Board has considered the June 2005 opinion of the private 
treating LCSW, Mr. T, that the Veteran was unable to work due to 
his symptoms of PTSD and depression as of March 2003.  However, as 
discussed above, the lay and medical evidence of record indicates 
that the Veteran's symptoms improved after he began taking 
psychiatric medications prior to the period on appeal.  
Furthermore, similar to the SSA records, Mr. T stated in a June 
2004 letter that the Veteran's overall health and mental status 
were affected by respiratory and physical problems, including in 
the shoulders, arms, and hands, which are not service-connected.  
There is no other medical evidence, including from a psychologist 
or psychiatrist, indicating that the Veteran has been unemployable 
due solely to his PTSD (or other service-connected disabilities) 
at any time during the appeal.  As such, the Board finds that Mr. 
T's opinion is outweighed by the other evidence of record, and a 
TDIU is not warranted.

For the foregoing reasons, the preponderance of the evidence is 
against an initial rating in excess of 30 percent for PTSD with 
major depressive disorder, to include a TDIU.  Therefore, the 
benefit of the doubt doctrine is inapplicable and the Veteran's 
increased rating claim must be denied.  38 C.F.R. § 4.3.




ORDER

Entitlement to an effective date prior to June 21, 2005, for the 
grant of service connection for PTSD with major depressive 
disorder is denied.

An initial rating in excess of 30 percent for PTSD with major 
depressive disorder, to include entitlement to a TDIU, is denied.


REMAND

Further development is necessary for a fair adjudication of the 
Veteran's service connection claim for a right lower leg and/or 
right foot disorder.  Although the Board regrets the additional 
delay, a remand is necessary to ensure that due process is 
followed and that there is a complete record, so that the Veteran 
is afforded every possible consideration for his claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although the Veteran asserted in his initial claim (VA Form 21-
526) that his right lower leg disorder began in September 1964, 
he subsequently argued that he had a preexisting right leg 
condition that was aggravated by the physical demands of service, 
including during combat.  In particular, the Veteran stated that 
a piece of shrapnel went through his right leg and severed a main 
artery at age 14, requiring surgery and causing some atrophy of 
the muscles in his right lower leg and a "drop foot."  The 
Veteran further stated that his right leg always bothered him a 
lot, but he "made it through" and didn't seek treatment during 
service because he "knew" the cause of the problems.  He 
reported that he continued to have problems with his right leg 
and foot after service, and his right foot has now changed shape.  
See, e.g., August 2006 substantive appeal (VA Form 9), October 
2010 hearing transcript.

The Veteran's July 1964 service entrance examination notes a scar 
on the right upper leg and an excision of a fragment of metal 
from the right upper leg with lacerations of the artery at 14 
years with no sequelae.  He also reported leg cramps after 
exercise, although there was no mention of the right lower leg or 
foot.  No defects were found at that time, and the Veteran was 
considered qualified for service.  Service treatment records 
reflect complaints of pain in both feet in October 1964 and March 
1965, but no complaints concerning the right leg.  However, the 
Veteran has been granted service connection for PTSD based on 
combat service, as confirmed by his personnel records.  See 
September 2007 rating decision.  Further, his reports of symptoms 
including aching or pain due to constant physical exertion during 
training and combat are consistent with the circumstances of such 
service.  As such, the Veteran's lay statements are sufficient to 
establish the reported manifestations of right leg symptoms, 
including but not limited to pain, during service.  See 38 C.F.R. 
§ 3.304(d) (2010).  The Veteran's September 1968 separation 
examination reflects two scars on the right thigh, and he was 
found to be not qualified for service even though no defects were 
noted.  Similarly, the Veteran has reported that he was told 
during his 1968 separation physical that his right leg condition 
would have been found "not suitable for service" if he had been 
drafted.  See, e.g., August 2006 VA Form 9, October 2010 hearing 
transcript.

With respect to a current disability, the Board notes that the 
Veteran has denied any current treatment record for a right lower 
leg and/or right foot disorder, stating that he just "lives 
with" his ongoing symptoms.  See hearing transcript.  However, 
the Veteran is competent to report observable manifestations such 
as pain, deformed shape of the right foot, and noticeable 
decreased muscle mass or size in the right lower leg.  See Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007).  Further, lay evidence may be 
competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Based on the foregoing evidence, there is an indication of a 
current right lower leg and/or right foot disability, and that 
any such disability may have been incurred or aggravated beyond 
its normal progression as a result of service.  Accordingly, the 
Veteran must be provided VCAA-compliant notice as to a claim for 
service connection based on aggravation of a preexisting 
condition.  Thereafter, he must be scheduled for a VA examination 
to determine the nature and etiology of any current right lower 
leg and/or right foot disorder.  The examiner should specifically 
offer an opinion as to whether any current disorder existed prior 
to the Veteran's military service and was aggravated beyond its 
normal progression as a result of such service, or whether any 
current disorder is otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA-
compliant notice, specifically to include 
notice as to service connection based on 
aggravation of a preexisting condition, as 
provided in 38 C.F.R. §§ 3.304(b) and 
3.306.  Allow an appropriate period for 
response.

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of the claimed 
right lower leg and/or right foot 
disorder.  The entire claims file and a 
copy of this remand should be made 
available for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted, to include both musculoskeletal 
and neurological symptoms, as appropriate.  
The examiner should respond to the 
following:

(a)  Identify any current right lower 
leg and/or right foot disorder, as 
well as all associated symptoms or 
manifestations.

(b)  For any currently diagnosed 
disability, did such condition exist 
at the time of the Veteran's entry 
into active service in August 1964?  
If so, was there a permanent increase 
in the severity of such condition 
beyond its natural progression as a 
result of such service?  

(c)  If any current right lower leg 
and/or right foot disorder did not 
exist prior to service, is it at 
least as likely as not (probability 
of 50% or more) that such condition 
was incurred during such service?  If 
any organic disease of the nervous 
system is diagnosed, is it at least 
as likely as not (probability of 50% 
or more) that such condition 
manifested to a degree of at least 10 
percent within one year of separation 
from service, or by October 1969? 

Any opinion offered must be accompanied by 
a complete rationale, which should reflect 
consideration of both the lay and medical 
evidence of record.  The VA examiner 
should consider the competency and 
sufficiency of certain lay evidence, as 
summarized above.  If any requested 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why a non-speculative 
opinion cannot be offered.  

3.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claim for a 
right lower leg and/or right foot 
disorder.  Readjudication should reflect 
consideration of all lay and medical 
evidence, as well as all potential 
theories for service connection, to 
include as aggravation of a preexisting 
condition or as a chronic disability, as 
appropriate.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all evidence associated 
with the claims file since the last 
statement of the case and all relevant 
law.  Allow an appropriate period of time 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2010), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


